Detailed Action

Objections

Claim(s) 1, 3-7, 9 and 12-15 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites in line 2 “detecting an –ultrasound signal”. It appears that the dash before the word ultrasound is a typo. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 3-7, 9 and 12-15, the claim(s) is/are objected due to its/their dependency on objected claim 1.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3-7, 9, 12-15, 18 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 

In regards to claim 1, the claim recites in line 9 and line 12 “between the transmitter” and in line 11 and line 18 “from the transmitter”. The word “the” in front of the limitation(s) “transmitter” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 9 and in line 12 “between the mobile transmitter” and line 11 and line 18 “from the mobile transmitter”.

In regards to claim(s) 3-7, 9 and 12-15, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 3, the claim recites in line 2 “the detected sound signal”. The word “the” in front of the limitation(s) “detected sound signal” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the detected ultrasound signal”.

In regards to claim 4, the claim has the same issues described for claim 3 above. For this reason, the claim is indefinite.

In regards to claim 7, line 2 of the claim has the same issues described for claim 1 above. For this reason, the claim is indefinite.
Also, line 3 of the claim recites “(“RSS”) of the signal or a time of flight (“TOF”) of the signal”. It is unclear if the signals recited in line 3 are referring to the received signal, the ultrasound signal or the signal transmitted from transmitter. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: ““(“RSS”) of the received signal or a time of flight (“TOF”) of the received signal”.

In regards to claim 9, line 4 of the claim has the same issues described for claim 1 above. For this reason, the claim is indefinite.

In regards to claim 12, the claim recites in line 2 “the compressed sound digitized sound signal” and in line 3 “of the sound signal”. The word “the” in front of the limitation(s) “compressed sound digitized sound signal” and “sound signal” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 2 “the compressed ultrasound signal” and line 3 “of the ultrasound signal”.
In regards to claim(s) 13-14, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 12.

In regards to claim 18, the claim recites in line 3 “to the transceiver”. The word “the” in front of the limitation(s) “transceiver” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to the receiver”.

In regards to claim 19, the claim recites in line 6 “to the current transmitter-receiver distance”. The word “the” in front of the limitation(s) “current transmitter-receiver distance” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to [[the]] a current transmitter-receiver distance”.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program (software). The examiner has interpreted the claim in the following way in order to advance prosecution: “A non-transitory computer readable medium comprising instructions wherein the instructions causes the one or more processing units to carry out a method as defined in claim 1 when the instructions are executed in the one or more processing units.”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Waechter et al. (US-10,709,425), Kohno et al. (US-8,452,239) and Ahmed et al. (US-2018/0278979).

In regards to claim 1, Gaster teaches a method for wireless health monitoring comprising detecting an ultrasound signal using a wireless ultrasound transducer device [fig. 1B element 100 and 110, fig. 2 elements 100, 110 and 125, col. 2 L.. 47-49 and L. 53-55, col. 7 L. 32-47, col. 13 L. 7-19].
Gaster does not teach that the method comprises a step of performing a dynamic range compression of the detected ultrasound signal and a step of digitizing the dynamically compressed ultrasound signal to obtain a digitized ultrasound signal.
On the other hand, Waechter teaches that an ultrasound signals used for health monitoring can be compressed using a dynamic rate compression [col. 8 L. 9-11]. Furthermore, Waechter teaches that an ultrasound device can comprise an analog to digital converter to digitize the ultrasound signals [col. 8 L. 5-8]. This teaching means that the method comprises a step of digitizing the dynamically compressed ultrasound signal to obtain a digitized ultrasound signal.
 It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Waechter‘s teachings of digitizing and dynamically compressing the ultrasound signals in the method taught by Gaster because it will permit the device to obtain better signals that will provide more accurate results.
The combination of Gaster and Waechter teaches that the system comprises mobile transmitter and a receiver to transmit the ultrasound signals (data) from the mobile transmitter to the receiver [see Gaster fig. 1B and 2 elements 100 and 130]. However, the combination does not teach that the method comprises a step of calculating a distance between the mobile transmitter and the receiver based on one or more attributes of a wireless communication channel between the transmitter and the 
On the other hand, Kohno teaches that a device transmitting data can adjust a compression rate (level) of the data to be transmitted based on a distance between the device and a receiving device, and that the distance is determined based on a field of intensity of a received signal (attribute of a wireless communication channel) [col. 2 L. 10-18, col. 4 L. 42-49, col. 17 L. 43-56]. These teaching mean that the method comprises a step of calculating a distance between a transmitter and a receiver based on one or more attributes of a wireless communication channel between the transmitter and the receiver and a step of determining a data compression level out of a plurality of data compression levels for compressing data to be transmitted wirelessly from the transmitter to the receiver, based on the distance between the transmitter and the receiver.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Kohno’s teachings of compressing the data based on the distance between the transmitter and receiver in the method taught by the combination because it will permit the device to transmit the data efficiently and without errors.
The combination of Gaster, Waechter and Kohno teaches that the data represents the detected ultrasound signal [see Gaster col. 2 L. 47-49 and L. 53-55]. 
The combination of Gaster, Waechter and Kohno teaches a step of transmitting the compressed data to the receiver [see Gaster col. 2 L. 47-49 and L. 53-55, see Kohno fig. 19]. However, the combination does not teach that the data is transmitted using a determined transmission bandwidth.
On the other hand, Ahmed teaches that before transmitting the data, transmission bandwidth is determined based on attributes of the data to be transmitted that include compression ratio (level) [par. 0044]. This teaching means that the method comprises a step of determining, based at least in part on the determined data compression level, a transmission bandwidth. Also, Ahmed teaches a step of transmitting the compressed data in a signal from the transmitter to the receiver using the determined transmission bandwidth [fig. 3 steps 340 and 370, par. 0050].  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Ahmed’s teachings of determining the transmission bandwidth in the method taught by the combination because it will permit the device transmitting the data to make sure that there is enough bandwidth to transmit the data.

In regards to claim 5, the combination of Gaster, Waechter, Kohno and Ahmed, as applied in claim 1 above, teaches that the compression level is selected based on the determined distance which can be one of three distances short, medium or long [see Kohno fig. 19]. This teaching means that a data compression level for a current transmitter-receiver distance is selected from a previously-stored reference 

In regards to claim 15, the combination of Gaster, Waechter, Kohno and Ahmed, as shown in claim 1 above, teaches the claimed method. Furthermore, the combination teaches that the method can be implemented as instructions stored in a non-transitory computer readable medium and that are executed by a processor [see Gaster col. 16 L. 28-47].

In regards to claim 16, the combination of Gaster, Waechter, Kohno and Ahmed, as shown in claims 1 and 15 above, teaches the claimed functionality of the claimed apparatus. Therefore, the combination also teaches the claimed apparatus.

In regards to claim 19, the combination of Gaster, Waechter, Kohno and Ahmed, as shown in claim 5 above, teaches the claimed limitations.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Waechter et al. (US-10,709,425), Kohno et al. (US-8,452,239) and Ahmed et al. (US-2018/0278979) as applied to claim 1 above, and further in view of Smaldone et al. (US-9,454,321).

In regards to claim 3, the combination of Gaster, Waechter, Kohno and Ahmed, as applied in claim 1 above, does not teach rendering synthetic audio in lieu of the 
On the other hand, Smaldone teaches that a system can generate alerts to a user when the compression level satisfies a threshold [col. 14 L. 19-25 and L. 39-43].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Smaldone’s teachings of generating alerts based on the compression level in the method taught by the combination because it will permit the device to alert the user when the system is not working at the desired standards.
The combination of Gaster, Waechter, Kohno, Ahmed and Smaldone does not explicitly teach that the alert is presented to the user via synthetic audio. However, the examiner takes official notice that presenting alerts to a user via synthetic audio is well known in the art. One of ordinary skill in the art, before the effective filling date of the claimed invention, would have used synthetic audio to present the alert to the user because the user will be able to know that an alert has been generated even when the user is not looking directly at a display. 

Claim(s) 4, 12-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Waechter et al. (US-10,709,425), Kohno et al. (US-8,452,239) and Ahmed et al. (US-2018/0278979) as applied to claim 1 above, and further in view of Fitch et al. (US-4,633,465).

In regards to claim 4, the combination of Gaster, Waechter, Kohno and Ahmed, as applied in claim 1 above, does not teach rendering synthetic audio in lieu of the 
On the other hand, Fitch teaches that it is well known in the art that a receiver can generate an alarm when the bit error rate is above a threshold (a predetermined number of bit errors are detected) [col. 1 L. 14-21].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Fitch’s teachings of generating alerts based on bit errors in the method taught by the combination because it will permit the device to alert the user when the system is not working at the desired standards.
The combination of Gaster, Waechter, Kohno, Ahmed and Smaldone does not explicitly teach that the alert is presented to the user via synthetic audio. However, the examiner takes official notice that presenting alerts to a user via synthetic audio is well known in the art. One of ordinary skill in the art, before the effective filling date of the claimed invention, would have used synthetic audio to present the alert to the user because the user will be able to know that an alert has been generated even when the user is not looking directly at a display. 

In regards to claims 12 and 13, the combination of Gaster, Waechter, Kohno, Ahmed and Smaldone, as shown in claim 4 above, teaches the claimed limitations.

In regards to claim 14, the combination of Gaster, Waechter, Kohno, Ahmed and Smaldone, as applied in claim 13 above, teaches that the compression level is selected based on the determined distance which can be one of three distances short, 

In regards to claim 21, the combination of Gaster, Waechter, Kohno, Ahmed and Smaldone, as shown in claim 1 and 4 above, teaches the claimed limitations. Also, the combination teaches a health monitoring base station of a wireless ultrasound health monitoring system comprising a receiver to receive the data [see Gaster fig. 1B element 130].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Waechter et al. (US-10,709,425), Kohno et al. (US-8,452,239) and Ahmed et al. (US-2018/0278979) as applied to claim 1 above, and further in view of Akiyama et al. (US-7,733,373).

In regards to claim 6, the combination of Gaster, Waechter, Kohno and Ahmed, as applied in claim 1 above, does not teach that the transmission of the compressed data is terminated when one or more bit errors are detected by the receiver.
On the other hand, Akiyama teaches that a system can stop transmission of data when a receiver detects that a bit error rate is greater than a threshold (one or more bit errors) [abstract L. 1-10].
. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Waechter et al. (US-10,709,425), Kohno et al. (US-8,452,239) and Ahmed et al. (US-2018/0278979) as applied to claim 1 above, and further in view of Koselka et al. (US-9,802,316).

In regards to claim 7, the combination of Gaster, Waechter, Kohno and Ahmed, as applied in claim 1 above, teaches that calculating the distance between the transmitter and the receiver includes analyzing  a received signal [see Kohno col. 2 L. 10-18]. However, the combination does not teach that the analysis of the received signal includes a signal strength ("RSS") of the received signal.
On the other hand, Koselka teaches that the distance between devices can be calculated using the signal strength of a received signal [col. 4 L. 4-6].  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Koselka’s teachings of determining the distance by using RSS in the method taught by the combination because RSS provides a simple and accurate way to calculate the distance between two devices.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Waechter et al. (US-10,709,425), Kohno et al. (US-8,452,239) and Ahmed et al. (US-2018/0278979) as applied to claim 1 above, and further in view of Lee et al. (US-2008/0298461).

In regards to claim 9, the combination of Gaster, Waechter, Kohno and Ahmed, as applied in claim 1 above, does not teach selecting one or more sub-bands from a plurality of sub-bands based on the determined data compression level and transmitting the compressed data comprises transmitting the compressed data from the transmitter to the receiver using the selected one or more sub-bands.  
On the other hand, Lee teaches that the depending on whether the data is compressed or not a different bad is used for transmission of data [par. 0047]. This teaching means that the method comprises a step of selecting one or more sub-bands from a plurality of sub-bands based on the determined data compression level and transmitting the compressed data comprises transmitting the compressed data from the transmitter to the receiver using the selected one or more sub-bands.  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Lee’s teachings of selecting a band for communication based on compression in the method taught by the combination because it will permit the device to select the best band to transmit the data without errors based on the data that is being transmitted.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Waechter et al. (US-10,709,425), Kohno et al. (US-8,452,239) and Ahmed et al. (US-2018/0278979) as applied to claim 16 above, and further in view of Acharya et al. (US-10,158,534).

In regards to claim 18, the combination of Gaster, Waechter, Kohno and Ahmed, as applied in claim 16 above, does not teach the transmitter is configured to transmit data indicative of the determined data compression level to the receiver together with the digitized ultrasound signal.  
On the other hand, Acharya teaches that a transmitter can transmitted the desired data together with metadata that can include information about a compression level of the data being transmitted [col. 16 L. 50-60].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Acharya’s teachings of including information about the compression level in the data that is being transmitted in the method taught by the combination because it will permit the receiver to know how to decompress the compressed ultrasonic signals.

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FRANKLIN D BALSECA/Examiner, Art Unit 2685